Name: Commission Regulation (EEC) No 3020/84 of 29 October 1984 specifying the extent to which applications lodged in October 1984 for import licences in respect of young male bovine animals for fattening may be accepted
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 285/ 10 Official Journal of the European Communities 30 . 10 . 84 COMMISSION REGULATION (EEC) No 3020/84 of 29 October 1984 specifying the extent to which applications lodged in October 1984 for import licences in respect of young male bovine animals for fattening may be accepted THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by the Act of Accession of Greece, and in particular Article 13 (4) (a) thereof, Whereas Commission Regulation (EEC) No 2768/84 (:) fixed the quantity of young male bovine animals which may be imported on special terms during the fourth quarter of 1984 ; whereas, having regard to the applications for import licences lodged by each of the categories of applicants referred to in that Regulation , such licences should be issued as provided below ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal , 1 . The quantities requested in Italy : (a) for animals of 220 to 300 kilograms per capita live weight coming from Yugoslavia : (aa) by agricultural producers or their organiza ­ tions shall be reduced by 96,474 % ; (bb) by other applicants shall be reduced by 96,622 % ; (b) for animals of up to 300 kilograms per capita live weight coming from other non-member countries : (aa) by agricultural producers or their organi ­ zations shall be reduced by 95,400 % ; (bb) by other applicants shall be reduced by 98,405 % . 2. The quantities requested in Greece : (a) for animals of 220 to 300 kilograms per capita live weight coming from Yugoslavia : (aa) by agricultural producers or their organiza ­ tions shall be reduced by 90,950 % ; (bb) by other applicants shall be reduced by 81,482 % ; (b) for animals of up to 300 kilograms per capita live weight coming from other non-member countries : (aa) by agricultural producers or their organiza ­ tions shall be reduced by 83,626 % ; (bb) by other applicants shall be reduced by 81,482 % . Article 2 This Regulation shall enter into force on 30 October 1984. HAS ADOPTED THIS REGULATION : Article 1 Import licences for young male bovine animals for fattening, in respect of which applications were lodged between 1 and 10 October 1984, shall be issued as follows : This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 29 October 1984. For the Commission Poul DALSAGER Member of the Commission (') Ol No L 148 , 28 . 6 . 1968 , p . 24 . ( 2 ) OJ No L 260 , 29 . 9 . 1984 , p . 74 .